[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 05-16356                     MAY 17, 2006
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                   CLERK
                          ________________________

                     D. C. Docket No. 04-00072-CV-5-CLS

JERRY WAYNE HILL,


                                                         Plaintiff-Appellant,

                                      versus

R. L. BROWNLEE,
Acting Secretary of the Army,

                                                         Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                         _________________________

                                  (May 17, 2006)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

      Appellant Jerry Wayne Hill, proceeding pro se, appeals the district court’s
grant of summary judgment for R.L. Brownlee, Acting Secretary of the Army

(“Army”), his employer, on his claim that the Army failed to complete an

investigation of the discrimination claims alleged in his Equal Employment

Opportunity (“EEO”) complaint under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq.

      “A district court’s grant of summary judgment is reviewed de novo.” Rojas

v. Florida, 285 F.3d 1339, 1341 (11th Cir. 2002). A court shall grant summary

judgment when the evidence before it shows “that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed.R.Civ.P. 56(c). “When deciding whether summary judgment is

appropriate, all evidence and reasonable factual inferences drawn therefrom are

reviewed in a light most favorable to the non-moving party.” Rojas, 285 F.3d at

1341-42 (internal citation and quotations omitted).

      A federal employee plaintiff may bring an action in district court after 180

days from the filing of an EEO complaint if final action has not been taken by the

agency within that time period. 29 C.F.R. § 1614.407; 42 U.S.C. § 2000e-16(c).

Title VII confers no right of action against the enforcement agency. See Gibson v.

Missouri P. R. Co., 579 F.2d 890, 891 (5th Cir. 1978).

      After reviewing the record, we conclude that the district court properly



                                          2
determined that no cause of action exists for an agency’s failure to investigate an

EEO complaint within 180 days. Further, to the extent that Hill raises arguments

related to his remaining substantive claims, he did not establish that the district

court erred by granting summary judgment because his objection to the deputy

director to his job reassignment was insufficient to exhaust his claim. See 29

C.F.R. § 1614.105(a)(1). Additionally, Hill provided no evidence to support his

allegation that two other white males were rejected for promotions by the U.S.

Army Material Command based on a policy favoring the promotion of females and

minorities or that Hill’s own applications for promotions were rejected based on

this policy. Thus, we conclude that the district court did not err in granting

summary judgment for the Army on those claims.

      For the above-stated reasons, we affirm the district court’s grant of summary

judgment.

      AFFIRMED.




                                           3